DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINEE’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in telephone interview with Attorney Aseet Patel (Registration No. 53,874) on August 22, 2022.

Claim 13 has been amended as in the following:

13.	The computer-readable medium of claim 6, where the rewards amount credited to the recipient account is provided by a financial institution of the source account.





This is the Communication in response to the Amendment filed on August 10, 2022, for Application No. 16/817,785, filed on March 13, 2020, titled: “Automatic Savings Program”.

Status of the Claims
Claims 1-6 and 8-17 were pending in the application.  By the 08/10/2022 Response, no claim has been amended, added, or cancelled.  Claims 7 and 18-20 were previously cancelled.  Accordingly, claims 1-6 and 8-17 remain pending in the application and have been examined. 

Priority
This application is a CON of US Application No. 14/109,269 filed 12/17/2013 (Patent No. 10,628,808) which is a CON of US Application No. 13/613,433 filed 09/13/2012 (Patent No. 8,635,137) which is a CON of US Application No. 12/554,395 (Patent No. 8,301,530) which is a CON of US Application No. 11/161,418 filed 08/02/2005 (Abandoned).  For the purpose of examination, the 08/02/2005 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents No. 10,628,808, 8,635,137, and 8,301,530 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6 and 8-17 are pending in this application. All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-17 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of Claim 1 “a checking account associated with a customer capable of executing debit transactions; a savings account associated with the customer; a communication interface adapted to receive financial transaction information from a point of sale device; and a computer server communicatively coupled over a communication network with the point of sale device, wherein the computer server comprises memory storing computer- executable instructions that, when executed by a processor of the computer server, perform steps comprising: (a) receiving at a financial institution, directly from the point of sale device communicating with the financial institution, information relating to a first base financial transaction associated with the checking account and relating to a transaction for at least one of goods and services between the customer and a merchant; (b) if the checking account has sufficient funds to cover the first base financial transaction, debiting the checking account by amount of the first base financial transaction; (c) receiving at the financial institution information relating to a second base financial transaction associated with the checking account; (d) if the checking account has sufficient funds to cover the second base financial transaction, debiting the checking account by amount of the second base financial transaction; (e) periodically calculating at the financial institution an aggregate savings amount based at least on the first and the second base financial transactions, wherein the periodically calculating is postponed by the computer server by a predetermined period of time; (f) determining if the checking account has sufficient funds to cover the aggregate savings amount; (g) if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting the aggregate savings amount in the savings account; and (h) if insufficient funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d); wherein computing load on the point of sale device is reduced because the calculation of the aggregate savings amount is deferred to the computer server.” provide a system and method for processing a financial transaction, determining an automatic savings amount from the financial transaction by rounding up the amount of the financial transaction to the nearest dollar.  The system/method further includes debiting the calculated savings amount from an account of the first person and crediting the savings amount to an account of a second person.  Independent Claim 6 recites a computer program system with comparable limitations and elements as discussed in Claim 1.  Therefore, the claims are patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts Burke (U.S. Pat. No. 6,112,191), O’Riordan (U.S. Pub. No. 2003/0200163), Rast (U.S. Pub. No. 2003/0208439), Walker (U.S. Pub. No. 2003/0064788), either individual or in combination, did not teach every element of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach each and every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1 and 6 are allowed.  Dependent claims 2-5 and 8-17 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 (renumbered from claims 1-6 and 8-17) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697